DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 11/19/2020. 
Claims 1, 7, and 14 have been amended.
Claims 1-18 are pending.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection of claims 8 and 10 has been withdrawn in view of the applicant’s amendments.
Argument A) – The applicant argues, in regards to the 102 rejection of claim 1, that Sun does not disclose the limitation “wherein the terminal accessory has a sound collecting function and a shooting function, wherein the sound collecting function of the terminal accessory is stronger than a sound collecting function of the terminal, and the shooting function of the terminal accessory is stronger than a shooting function of the terminal” (see applicant’s remarks; pages 6 and 7).
Response to argument A) – The applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.


Argument B) – The applicant argues, in regards to the 103 rejection of claims 3, 6, 10, 13, 15 and 18, that neither Cirino nor Lee cure the deficiencies of Sun to disclose the limitation “wherein the terminal accessory has a sound collecting function and a shooting function, wherein the sound collecting function of the terminal accessory is stronger than a sound collecting function of the terminal, and the shooting function of the terminal accessory is stronger than a shooting function of the terminal” (see applicant’s remarks; pages 7 and 8).
Response to argument B) – The applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Interpretation
Regarding claims 2 and 8, the claims recite alternative language, i.e. using the term “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  

Examiner Comment
Regarding claims 2 and 8, as stated in the previous office action mailed 08/24/20, the “first information” is defined in the alternative.  In particular, the limitation recites “wherein the first information is voice information and/or (emphasis added) image information”.  In other words, the first information can be either voice information, image information or both.  
image information” option is not chosen by the examiner, then the following limitation of “the image information is information about a gesture image and/or information about a facial image shot by the terminal accessory” is not required to be met by the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 16 and 17 are rejected under 35 U.S.C. 103) as being unpatentable over Sun et al. (U.S. 2016/0323977 A1) in view of Banta (U.S. 2017/0188437 A1). 
Regarding claim 1, Sun discloses a method for controlling a smart home, performed by a terminal, the method comprising:
receiving first information (the voice instruction received by the smart lighting device 1 may be sent to the gateway controller 5) sent by a terminal accessory (smart lighting device) (see Sun; paragraphs 0037 and 0038; Sun discloses the voice instruction/data signal received by the smart lighting device 1 may be sent to the cloud server through a gateway controller, e.g. smart phone.  As such, the gateway controller receiving the voice instruction/data signal). 
sending the first information (voice instruction/signal through gateway controller 5) to a cloud server (cloud server 3), so that the cloud server generates a control instruction (control signal) according to the first information (voice instruction/signal) (see Sun; paragraphs 0037 and 0038; Sun discloses the smart lighting device sends the voice instruction/signal to the cloud server via the gateway controller 5.  As such, the voice instruction is sent to the cloud server from the gateway controller.  The cloud server converts it to a control signal); 
receiving the control instruction sent by the cloud server, and controlling the smart home according to the control instruction (see Sun; paragraph 0037; Sun discloses the cloud server sends the control signal to the gateway controller.  Therefore, the gateway controller receives the control signal.  And the gateway controller sends the control signal to at least one smart home device 4, i.e. claimed “controlling the smart home”).
wherein the terminal accessory has a sound collecting function and a shooting function, wherein the sound collecting function of the terminal accessory is stronger than a sound collecting function of the terminal, and the shooting function of the terminal accessory is stronger than a shooting function of the terminal.
In analogous art, Banta discloses wherein the terminal accessory (light switch) has a sound collecting function and a shooting function, wherein the sound collecting function of the terminal accessory is stronger (better) than a sound collecting function of the terminal (user device), and the shooting function of the terminal accessory (light switch) is stronger (better) than a shooting function of the terminal (user device) (see Banta; paragraphs 0025, 0039 and Figure 1; Banta discloses a voice controlled light switch, which includes multiple microphones, that communicates with a user device, for example via Bluetooth, i.e. the light switch is an “accessory” to the user device since they are connected via Bluetooth.  A command sound is given by a user and a microphone selection module of the light switch selects which microphone to use based on images captured by a camera.  In particular, the direction of the user is estimated in order to determine which microphone to use to send the command to a remote service.  The examiner notes that the multiple microphones and camera of the light switch is better than a user device, e.g. mobile phone, because more sound would be picked up with multiple microphones and the camera allows for identifying the direction of the user).
One of ordinary skill in the art would have been motivated to combine Sun and Banta because they both disclose features for controlling smart devices, and as such, are within the same environment.

Regarding claim 2, Sun and Banta discloses all the limitations of claim 1, as discussed above.  Further, the combination of Sun and Banta clearly discloses wherein the first information is voice information and/or image information (see Sun; paragraph 0036; Sun discloses receiving voice instruction); 
the image information is information about a gesture image and/or information about a facial image shot by the terminal accessory.
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “voice information” alternative).
Regarding claim 4, Sun and Banta discloses all the limitations of claim 1, as discussed above.  Further, the combination of Sun and Banta clearly discloses reading Bluetooth information of the terminal accessory (smart lighting device), and connecting to the terminal accessory (smart lighting device) according to the Bluetooth information of the terminal accessory (smart lighting device) (see Sun; paragraph 0036; Sun discloses that the smart lighting device and gateway controller are connected through Bluetooth technology).
Regarding claim 5, Sun and Banta discloses all the limitations of claim 1, as discussed above.  Further, the combination of Sun and Banta clearly discloses 
receiving second information (second voice instruction received by the smart lighting device 1 may be sent to the gateway controller 5) sent by the terminal accessory (smart lighting second information” may be voice information, see applicant’s specification; paragraph 0090); 
sending the second information (voice instruction) to the cloud server, so that the cloud server generates information (recognized voice command, i.e. confirmation) to be displayed about the smart home according to the second information (voice instruction) (see Sun; paragraphs 0034, 0037 and 0038; Sun discloses when the user gives a voice command, e.g. voice instruction, the server sends the recognized voice command to be displayed.  In particular, the smart lighting device sends the voice instruction/signal to the cloud server via the gateway controller.  As such, the voice instruction is sent to the cloud server from the gateway controller.  In other words, the smart lighting device displays confirmation of the voice instruction given by the user by displaying the command the user said);
receiving the information (recognized voice command, i.e. confirmation) to be displayed, and displaying the information (recognized voice command, i.e. confirmation) to be displayed (see Sun; paragraph 0034 and 0037; Sun discloses that the smart lightning device receives the recognized voice command from the server 3 through gateway 5 and displays the recognized voice command). 
Regarding claim 7, Sun a method for controlling a smart home, performed by a terminal accessory, the method comprising: 
acquiring first information (voice instruction/signal) (see Sun; paragraph 0037; Sun discloses a smart lighting device receiving a voice instruction from a user); 
control the smart home”).
While Sun discloses a smart lighting device includes a microphone module to capture voice instruction (see Sun; paragraph 0006), Sun does not explicitly disclose wherein the terminal accessory has a sound collecting function and a shooting function, wherein the sound collecting function of the terminal accessory is stronger than a sound collecting function of the terminal, and the shooting function of the terminal accessory is stronger than a shooting function of the terminal.
In analogous art, Banta discloses wherein the terminal accessory (light switch) has a sound collecting function and a shooting function, wherein the sound collecting function of the terminal accessory is stronger (better) than a sound collecting function of the terminal (user device), and the shooting function of the terminal accessory (light switch) is stronger (better) than a shooting function of the terminal (user device) (see Banta; paragraphs 0025, 0039 and Figure 1; Banta discloses a voice controlled light switch, which includes multiple microphones, that communicates with a user device, for example via Bluetooth, i.e. the light switch is an “accessory” to the user device since they are connected via Bluetooth.  A command sound is 
One of ordinary skill in the art would have been motivated to combine Sun and Banta because they both disclose features for controlling smart devices, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Banta’s light switch feature into the system of Sun in order to provide the benefit of efficiency by allowing multiple microphones to be used in order to allow sound to be capture in different directions. 
Regarding claim 8, Sun and Banta discloses all the limitations of claim 7, as discussed above.  Further, the combination of Sun and Banta clearly discloses wherein the first information is voice information and/or image information (see Sun; paragraph 0036; Sun discloses receiving voice instruction);
the image information is information about a gesture image and/or information about a facial image shot by the terminal accessory.
(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “voice information” alternative). 
Regarding claim 9, Sun and Banta discloses all the limitations of claim 7, as discussed above.  Further, the combination of Sun and Banta clearly discloses receiving the control instruction sent by the terminal (gateway controller) (see Sun; paragraph 0037; Sun discloses the gateway controller sends the control signal);
controlling the smart home according to the control instruction (see Sun; paragraph 0037; Sun discloses controlling the state of the at least one smart home device based on the sent control signal).
Regarding claim 11, Sun and Banta discloses all the limitations of claim 7, as discussed above.  Further, the combination of Sun and Banta clearly discloses reading Bluetooth information of the terminal (gateway controller), and connecting to the terminal (gateway controller) according to the Bluetooth information of the terminal (gateway controller) (see Sun; paragraph 0036; Sun discloses that the smart lighting device and gateway controller are connected through Bluetooth technology).
Regarding claim 12, Sun and Banta discloses all the limitations of claim 7, as discussed above.  Further, the combination of Sun and Banta clearly discloses acquiring second information (voice instruction) (see Sun; paragraph 0038; Sun discloses voice instruction sent by the smart lighting device to the cloud server via the gateway controller, and as such, the gateway controller receives the voice instruction first.  Further, the examiner notes that “second information” may be voice information, see applicant’s specification; paragraph 0090);
sending the second information (voice instruction) to the terminal, wherein the second information (voice instruction) is used to generate information (recognized voice command, i.e. confirmation) to be displayed about the smart home (see Sun; paragraphs 0034, 0037 and 0038; Sun discloses when the user gives a voice command, e.g. voice instruction, the server sends the 
Regarding claim 14, Sun discloses an apparatus for controlling a smart home, comprising a processor and a memory for storing program codes (see Sun; paragraph 0061; Sun discloses a processor and memory), which, when executed by the processor cause the processor to: 
receive first information (voice instruction/signal) sent by a terminal accessory (smart lighting device) (see Sun; paragraphs 0037 and 0038; Sun discloses a smart lighting device sends a voice instruction/signal to a cloud server.  The voice instruction/data signal may be sent to the cloud server through a gateway controller, e.g. smart phone.  As such, the gateway controller receiving the voice instruction/data signal); 
send the first information (voice instruction/signal) to a cloud server, so that the cloud server generates a control instruction according to the first information (voice instruction/signal) (see Sun; paragraphs 0037 and 0038; Sun discloses the smart lighting device sends the voice instruction/signal to the cloud server via the gateway controller.  As such, the voice instruction is sent to the cloud server from the gateway controller.  The cloud server converts it to a control signal);  
receive a control instruction sent by the cloud server (see Sun; paragraph 0037; Sun discloses the cloud server sends the control signal to the gateway controller.  Therefore, the gateway controller receives the control signal); 
controlling the smart home”).
While Sun discloses a smart lighting device includes a microphone module to capture voice instruction (see Sun; paragraph 0006), Sun does not explicitly disclose wherein the terminal accessory has a sound collecting function and a shooting function, wherein the sound collecting function of the terminal accessory is stronger than a sound collecting function of the terminal, and the shooting function of the terminal accessory is stronger than a shooting function of the terminal.
In analogous art, Banta discloses wherein the terminal accessory (light switch) has a sound collecting function and a shooting function, wherein the sound collecting function of the terminal accessory is stronger (better) than a sound collecting function of the terminal (user device), and the shooting function of the terminal accessory (light switch) is stronger (better) than a shooting function of the terminal (user device) (see Banta; paragraphs 0025, 0039 and Figure 1; Banta discloses a voice controlled light switch, which includes multiple microphones, that communicates with a user device, for example via Bluetooth, i.e. the light switch is an “accessory” to the user device since they are connected via Bluetooth.  A command sound is given by a user and a microphone selection module of the light switch selects which microphone to use based on images captured by a camera.  In particular, the direction of the user is estimated in order to determine which microphone to use to send the command to a remote service.  The examiner notes that the multiple microphones and camera of the light switch is better than a user device, e.g. mobile phone, because more sound would be picked up with multiple microphones and the camera allows for identifying the direction of the user).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Banta’s light switch feature into the system of Sun in order to provide the benefit of efficiency by allowing multiple microphones to be used in order to allow sound to be capture in different directions.
Regarding claim 16, Sun and Banta discloses all the limitations of claim 14, as discussed above.  Further, the combination of Sun and Banta clearly discloses read Bluetooth information of the terminal accessory (smart lighting device) (see Sun; paragraph 0036; Sun discloses that the smart lighting device and gateway controller are connected through Bluetooth technology, as such, the Bluetooth information is read in order to connect);
connect to the terminal accessory (smart lighting device) according to the Bluetooth information of the terminal accessory (smart lighting device) (see Sun; paragraph 0036; Sun discloses the smart lighting device and gateway controller are connected through Bluetooth).
Regarding claim 17, Sun and Banta discloses all the limitations of claim 14, as discussed above.  Further, the combination of Sun and Banta clearly discloses receive second information (voice instruction) sent by the terminal accessory (smart lighting device) (see Sun; paragraph 0038; Sun discloses voice instruction sent by the smart lighting device to the cloud server via the gateway controller, and as such, the gateway controller receives the voice instruction first.  Further, the examiner notes that “second information” may be voice information, see applicant’s specification; paragraph 0090);

receive the information (recognized voice command, i.e. confirmation) to be displayed (see Sun; paragraph 0034; Sun discloses that the smart lightning device receives the recognized voice command from the server and displays the recognized voice command); 
display the information (recognized voice command, i.e. confirmation) to be displayed (see Sun; paragraph 0034; Sun discloses that the smart lightning device receives the recognized voice command from the server and displays the recognized voice command).

Claims 3, 6, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. 2016/0323977 A1) in view of  Banta (U.S. 2017/0188437 A1), as applied to claim 1 above, and further in view of Cirino (U.S. 2019/0146442 A1).
Regarding claim 3, Sun and Banta discloses all the limitations of claim 1, as discussed above.  Further, while Sun discloses the control signal being sent to the gateway controller to control the state of the smart home devices (see Sun; paragraphs 0037 and 0053), as discussed above, the combination of Sun and Banta does not explicitly disclose sending the control 
In analogous art, Cirino discloses sending the control instruction to the terminal accessory (window computer system/user interface device), so that the terminal accessory (window computer system/user interface device) controls the smart home according to the control instruction (see Cirino; paragraphs 0058, 0072 and 0106; Cirino discloses a window computer system may be integrated with user interface devices.  The user interface devices receive user instruction and the window computer system sends the instruction to a cloud based system and receives commands).
One of ordinary skill in the art would have been motivated to combine Sun, Banta and Cirino because they both disclose features of controlling devices via smart devices, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cirino’s home automation features into the combined system of Sun and Banta in order to provide the benefit of a smart device to not only provide a display for the voice command (see Sun; paragraph 0034) but also a smart device that allows multiple features, e.g. camera and speaker, that may be integrated into the smart device or connected to the smart device (see Cirino; paragraph 0058, 0064, 0067 and 0072).
Regarding claim 6, Sun and Banta discloses all the limitations of claim 1, as discussed above.  Further, while Sun discloses a voice instruction may be sent from a device, via a gateway controller, to a cloud server for processing (see Sun; paragraphs 0037 and 0038), as discussed above, the combination of Sun and Banta does not explicitly disclose receiving third information 
In analogous art, Cirino discloses receiving third information (sensor data, e.g. instructions) sent by the terminal accessory (user interface device) (see Cirino; paragraphs 0072 and 0103; Cirino discloses the window computer system receives sensor data from user interface devices, such as, a networked microphone/speaker.  The window computer system and the user interface devices are connected); 
sending the third information (sensor data, e.g. instructions) to the cloud server, so that the cloud server generates the information (status and confirmation of instructions) to be broadcasted about the smart home according to the third information (sensor data, e.g. instructions) (see Cirino; paragraphs 0072 and 0106; Cirino discloses status and confirmation of the user instructions being sent to the user interface device to be provided audibly.  In particular, the window system provides the sensor data, e.g. voice commands/instructions, to a cloud-based system and receives information back);
receiving the information (status and confirmation of instructions) to be broadcasted, and sending the information (status and confirmation of instructions) to be broadcasted to the terminal accessory (user interface device), so that the terminal accessory (user interface device) plays the information to be broadcasted (see Cirino; paragraph 0072; Cirino discloses the window computer system and user interface device are connected.  Further, the status and confirmation of user instructions are received at the user device and provided audibly via the 
One of ordinary skill in the art would have been motivated to combine Sun, Banta and Cirino because they both disclose features of controlling devices via smart devices, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cirino’s home automation features into the system of Sun of Banta in order to provide the benefit of a smart device to not only provide a display for the voice command (see Sun; paragraph 0034) but also a smart device that allows multiple features, e.g. camera and speaker, that may be integrated into the smart device or connected to the smart device (see Cirino; paragraph 0058, 0064, 0067 and 0072).
Regarding claim 13, Sun and Banta discloses all the limitations of claim 7, as discussed above.  Further, while Sun discloses a voice instruction may be sent from a device, via a gateway controller, to a cloud server for processing (see Sun; paragraphs 0037 and 0038), as discussed above, the combination of Sun and Banta does not explicitly disclose acquiring third information; sending the third information to the terminal, wherein the third information is used to generate information to be broadcasted about the smart home; receiving the information to be broadcasted sent by the terminal, and playing the information to be broadcasted.
In analogous art, Cirino discloses acquiring third information (sensor data, e.g. instructions) (see Cirino; paragraphs 0072 and 0103; Cirino discloses the window computer system receives sensor data from user interface devices, such as, a networked 
sending the third information (sensor data, e.g. instructions) to the terminal (window computer system), wherein the third information (sensor data, e.g. instructions) is used to generate information (status and confirmation of instructions) to be broadcasted about the smart home (see Cirino; paragraphs 0072 and 0106; Cirino discloses status and confirmation of the user instructions being sent to the user interface device to be provided audibly.  In particular, the window system provides the sensor data, e.g. voice commands/instructions, to a cloud-based system and receives information back); 
receiving the information (status and confirmation of instructions) to be broadcasted sent by the terminal (window computer system), and playing the information (status and confirmation of instructions) to be broadcasted (see Cirino; paragraph 0072; Cirino discloses the window computer system and user interface device are connected.  Further, the status and confirmation of user instructions are received at the user device and provided audibly via the speaker of the user interface device, e.g. networked microphone/speaker.  In other words, the window computer system receives the status and confirmation information and sends it to the user interface device to be provided audibly).
One of ordinary skill in the art would have been motivated to combine Sun, Banta and Cirino because they both disclose features of controlling devices via smart devices, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cirino’s home automation features into the system of Sun and Banta in order to provide the benefit of a smart device to not only 
Regarding claim 15, Sun and Banta discloses all the limitations of claim 14, as discussed above.  Further, while Sun discloses the control signal being sent to the gateway controller to control the state of the smart home devices (see Sun; paragraphs 0037 and 0053), as discussed above, the combination of Sun and Banta does not explicitly disclose send the control instruction to the terminal accessory, so that the terminal accessory controls the smart home according to the control instruction.
In analogous art, Cirino discloses send the control instruction to the terminal accessory (window computer system/user interface device), so that the terminal accessory (window computer system/user interface device) controls the smart home according to the control instruction (see Cirino; paragraphs 0058, 0072 and 0106; Cirino discloses a window computer system may be integrated with user interface devices.  The user interface devices receive user instruction and the window computer system sends the instruction to a cloud based system and receives commands).
One of ordinary skill in the art would have been motivated to combine Sun, Banta and Cirino because they both disclose features of controlling devices via smart devices, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cirino’s home automation features into the system of Sun and Banta in order to provide the benefit of a smart device to not only provide a display for the voice command (see Sun; paragraph 0034) but also a smart device that 
Regarding claim 18, Sun and Banta discloses all the limitations of claim 18, as discussed above.  Further, while Sun discloses a voice instruction may be sent from a device, via a gateway controller, to a cloud server for processing (see Sun; paragraphs 0037 and 0038), as discussed above, the combination of Sun and Banta does not explicitly disclose receive third information sent by the terminal accessory; send the third information to the cloud server, so that the cloud server generates information to be broadcasted about the smart home according to the third information; receive the information to be broadcasted; and send the information to be broadcasted to the terminal accessory, so that the terminal accessory plays the information to be broadcasted.
In analogous art, Cirino discloses receive third information (sensor data, e.g. instructions) sent by the terminal accessory (user interface device) (see Cirino; paragraphs 0072 and 0103; Cirino discloses the window computer system receives sensor data from user interface devices, such as, a networked microphone/speaker.  The window computer system and the user interface devices are connected); 
send the third information (sensor data, e.g. instructions) to the cloud server, so that the cloud server generates information (status and confirmation of instructions) to be broadcasted about the smart home according to the third information (sensor data, e.g. instructions) (see Cirino; paragraphs 0072 and 0106; Cirino discloses status and confirmation of the user instructions being sent to the user interface device to be provided audibly.  In particular, the window system provides the sensor data, e.g. voice commands/instructions, to a cloud-based system and receives information back);  

send the information (status and confirmation of instructions) to be broadcasted to the terminal accessory, so that the terminal accessory (user interface device) plays the information (status and confirmation of instructions) to be broadcasted (see Cirino; paragraph 0072; Cirino discloses the status and confirmation of user instructions are received at the user device and provided audibly via the speaker of the user interface device, e.g. networked microphone/speaker.  In other words, the window computer system receives the status and confirmation information and sends it to the user interface device to be provided audibly).
One of ordinary skill in the art would have been motivated to combine Sun, Banta and Cirino because they both disclose features of controlling devices via smart devices, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cirino’s home automation features into the system of Sun and Banta in order to provide the benefit of a smart device to not only provide a display for the voice command (see Sun; paragraph 0034) but also a smart device that allows multiple features, e.g. camera and speaker, that may be integrated into the smart device or connected to the smart device (see Cirino; paragraph 0058, 0064, 0067 and 0072).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. 2016/0323977 A1) in view of Banta (U.S. 2017/0188437 A1), as applied to claim 9 above, and further in view of Lee et al. (U.S. 2016/0139574 A1).
Regarding claim 10, Sun and Banta discloses all the limitations of claim 9, as discussed above.  Further, while Sun discloses the control signal being sent to the gateway controller to control the state of the smart home devices (see Sun; paragraphs 0037 and 0053), as discussed above, the combination of Sun and Banta does not explicitly disclose if the smart home is a smart home that can be remotely controlled by infrared, controlling the smart home through an infrared function of the terminal accessory according to the control instruction.
In analogous art, Lee discloses if the smart home is a smart home that can be remotely controlled by infrared, controlling the smart home through an infrared function of the terminal accessory (smart home control apparatus 100) according to the control instruction (e.g. turn on the air conditioner) (see Lee; paragraphs 0017 and 0020; Lee discloses a smart home control apparatus 100 that receives an instruction, e.g. “turn on the air conditioner”, and converts the instruction to infrared data to be sent to the air conditioner so that the air conditioner may operate according to the instruction).
One of ordinary skill in the art would have been motivated to combine Sun, Banta and Lee because they both disclose features of controlling devices via smart devices, and as such, are within the same environment.  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lee’s smart home control apparatus into the combined system of Sun and Banta in order to provide the benefit of allowing the smart .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zheng et al. (U.S. 2016/0321891 A1) discloses a LED smart lighting device that receives video and audio information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        03/06/21

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443